Citation Nr: 1024584	
Decision Date: 07/01/10    Archive Date: 07/09/10

DOCKET NO.  08-01 638	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in San 
Diego, California


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechner, Associate Counsel
INTRODUCTION

The Veteran served on active duty from February 1958 to December 
1959.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2005 rating decision of the Department 
of Veterans Affairs Regional Office in San Diego, California.

In May 2010, the Veteran testified before the undersigned in a 
videoconference Board hearing, a transcript of which is included 
in the record.


FINDING OF FACT

It is at least as likely as not that the Veteran is unable to 
obtain or maintain substantially gainful employment solely as a 
result of his service-connected disability.


CONCLUSION OF LAW

The criteria for a total disability evaluation based on 
unemployability have been met.  38 C.F.R. § 4.16 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful occupation by 
reason of service-connected disabilities shall be rated totally 
disabled.  38 C.F.R. § 4.16.  A finding of total disability is 
appropriate "when there is present any impairment of mind or 
body which is sufficient to render it impossible for the average 
person to follow a substantially gainful occupation."  38 C.F.R. 
§§ 3.340(a)(1), 4.15.

In this case, the Veteran contends that he is unable to maintain 
substantially gainful employment due to his service-connected 
disability.  The Veteran is service-connected only for 
asbestosis, at 60 percent disabling.  The Veteran's overall 
combined disability rating is therefore 60 percent.

Total disability ratings for compensation may be assigned, where 
the schedular rating is less than total, when the veteran is 
unable to secure or follow a substantially gainful occupation as 
a result of service-connected disabilities, provided that if 
there is only one such disability, such disability shall be 
ratable as 60 percent or more and if there are two or more 
disabilities, there shall be at least one disability ratable at 
40 percent or more and sufficient additional disability to bring 
the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  

The United States Court of Appeals for Veterans Claims (Court) 
has stated: 

In determining whether [an] appellant is entitled to a 
total disability rating based upon individual 
unemployability, the appellant's advancing age may not be 
considered.  See 38 C.F.R. § 3.341(a); Hersey v. Derwinski, 
2 Vet. App. 91, 94 (1992).  The Board's task [is] to 
determine whether there are circumstances in this case 
apart from the non-service-connected conditions and 
advancing age which would justify a total disability rating 
based on unemployability.  In other words, the BVA must 
determine if there are circumstances, apart from non-
service-connected disabilities, that place this veteran in 
a different position than other veterans with an 80 percent 
combined disability rating.  See 38 C.F.R. § 4.16(a) 
(1992).

Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

In Hatlestad v. Derwinski, 1 Vet. App. 164 (1991), the Court 
referred to apparent conflicts in the regulations pertaining to 
individual unemployability benefits. Specifically, the Court 
indicated there is a need to discuss whether the standard 
delineated in the controlling regulations is an "objective" one 
based on the average industrial impairment or a "subjective" 
one based upon the veteran's actual industrial impairment.  In a 
pertinent precedent decision, the VA General Counsel concluded 
that the controlling VA regulations generally provide that 
veterans who, in light of their individual circumstances, but 
without regard to age, are unable to secure and follow a 
substantially gainful occupation as the result of service-
connected disability shall be rated totally disabled, without 
regard to whether an average person would be rendered 
unemployable by the circumstances.  Thus, the criteria include a 
subjective standard.  

As further observed by the VA General Counsel, 
"unemployability" is synonymous with inability to secure and 
follow a substantially gainful occupation.  VAOPGCPREC 75-91.

A claim for a total disability rating based upon individual 
unemployability "presupposes that the rating for the [service-
connected] condition is less than 100%, and only asks for TDIU 
because of 'subjective' factors that the 'objective' rating does 
not consider."  See Vettese v. Brown, 7 Vet. App. 31, 34-35 
(1994).  In evaluating a veteran's employability, consideration 
may be given to his level of education, special training, and 
previous work experience in arriving at a conclusion, but not to 
his age or impairment caused by non service-connected 
disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19. 

"Substantially gainful employment" is that employment "which 
is ordinarily followed by the nondisabled to earn their 
livelihood with earnings common to the particular occupation in 
the community where the veteran resides."  Moore v. Derwinski, 
1 Vet. App. 356, 358 (1991).  As further provided by 38 C.F.R. 
§ 4.16(a), "Marginal employment shall not be considered 
substantially gainful employment."  

In Moore, 1 Vet. App. at 359, the Court further discussed the 
meaning of "substantially gainful employment."  The Court noted 
the following standard announced by the United States Court of 
Appeals for the Federal Circuit in Timmerman v. Weinberger, 510 
F.2d 439, 442 (8th Cir. 1975): 

It is clear that the claimant need not be a total 'basket 
case' before the courts find that there is an inability to 
engage in substantial gainful activity. The question must be 
looked at in a practical manner, and mere theoretical 
ability to engage in substantial gainful employment is not a 
sufficient basis to deny benefits. The test is whether a 
particular job is realistically within the physical and 
mental capabilities of the claimant. 

In determining whether unemployability exists, consideration may 
be given to the veteran's level of education, special training 
and previous work experience, but not to his age or to any 
impairment caused by non service-connected disabilities.  38 
C.F.R. §§ 3.341, 4.16, 4.19.

As explained above, a veteran with only one service-connected 
disability must be rated at 60 percent disabled or more by that 
disability.  This Veteran's asbestosis is rated at 60 percent.  
Therefore, he meets the minimum schedular criteria.

Where a veteran meets the schedular criteria for consideration of 
unemployability under 38 C.F.R. § 4.16(a), the only remaining 
question is whether the veteran is unable to secure or follow a 
substantially gainful occupation as a result of his service-
connected disabilities.

In determining unemployability status, the existence or degree of 
non-service-connected disabilities or previous unemployability 
status will be disregarded where the required percentages for 
service-connected disabilities are met and the service-connected 
disabilities are found to render the veteran unemployable.  
38 C.F.R. § 4.16(a).  

The sole fact that a claimant is unemployed or has difficulty 
obtaining employment is not enough.  A high rating in itself is 
recognition that the impairment makes it difficult to obtain and 
keep employment.  The question is whether the veteran is capable 
of performing the physical and mental acts required by 
employment, not whether the veteran can find employment.  

The Veteran was afforded a VA general medical examination in 
October 2007, pursuant to this claim.  The VA examiner reviewed 
the claims file and performed a physical examination.  

The examiner noted that the Veteran had last worked in 1995 and 
that he worked "different jobs" after separation from service.  
A chest X-ray indicated stable bilateral calcified pleural 
plaques indicative of previous asbestos exposure, and pulmonary 
function tests (PFTs) indicated mild to moderate restriction.  
The examiner diagnosed asbestosis, mild to moderate restrictive 
lung disease.  


Without further discussion, the examiner stated that "[b]ased on 
service-and non-service-connected disability, the veteran is able 
to obtain and retain employment in computer work."

The medical opinion is decidedly vague, in that the VA examiner 
gave no other diagnoses and no explanation whatsoever for the 
conclusion that the Veteran can be employed in computer work.  
The Veteran gave no history of having worked with computers.

In testimony before the Board in May 2010, the Veteran explained 
that it is difficult for him to breathe and he has no stamina.  
He stated that he cannot work a sedentary job either, adding that 
"maybe I could be taught to work a computer" but doubting that 
he could focus and learn due to his service-connected disability.  

The Board finds this testimony to be highly credible, undermining 
the entirely unexplained conclusion by the VA examiner that the 
Veteran could obtain computer work.  The Board notes that the 
Veteran's last employment was with Kelco Company from 1977 to 
1995, where his last job in 1995 was as an operator for a 
filtration system.

The Veteran submitted two letters from his treating physician, 
Dr. "E.".  A March 2006 letter from Dr. E. noted that the 
Veteran has been his patient since 1978 and that the Veteran 
currently suffers from obstructive lung disease with a component 
of restrictive disease.  Dr. E. noted in March 2006 that the 
Veteran is currently unable to walk more than one-half block due 
to exertional dyspnea and chest pain.  Dr. E. opined that, 
"consistent with the CT scan of the lungs and PFTs, [the 
Veteran] is completely disabled and not capable of working, even 
with restrictions."

In a May 2007 letter, Dr. E. noted the Veteran's long history of 
chronic obstructive pulmonary disease (COPD) with shortness of 
breath at less than one block of exertion and calcified pleural 
plaquing consistent with asbestos exposure.  Dr. E. noted other 
diagnoses including diabetes and resulting complications such as 
chronic kidney disease stage III and hyperlipidemia; 
hypertension; osteoarthritis of the hips; sleep apnea; mild 
anemia; and a history of transitional cell carcinoma of the 
bladder.  Dr. E. noted that the COPD and osteoarthritis of the 
hips are permanent conditions and estimated that they will 
gradually increase in severity.  Dr. E. opined, "I do not 
believe that [the Veteran] will ever have the ability to engage 
in any form of employment because of these limitations."

The Board has considered the benefit-of-the-doubt rule and finds 
that the preponderance of the evidence is in favor of the 
appellant's claim.  38 U.S.C.A. § 5107(b) (West 2002).  The claim 
for TDIU is therefore granted.

ORDER

TDIU is granted.


____________________________________________
JOHN J. CROWLEY,
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


